WEIKANG BIO-TECHNOLOGY GROUP CO., INC AND TIANFANG (GUIZHOU) PHARMACEUTICAL CO., LTD PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Contents Page Pro Forma Combined Financial Statements: Pro Forma Consolidated Balance Sheetas of June 30, 2008 (unaudited) 2 Pro Forma Consolidated Statements of Operationsfor the Six Months Ended June 30, 2008 (unaudited) 3 Pro Forma Consolidated Statements of Operations for the Year Ended December 31, 2007 (unaudited) 4 Notes to Pro Forma Consolidated Financial Statements (unaudited) 5 WEIKANG BIO-TECHNOLOGY GROUP CO., INC AND TIANFANG (GUIZHOU) PHARMACEUTICAL CO., LTD PRO FORMA CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2008 (UNAUDITED) Weikang Pro forma Pro forma Bio-Tech (1) Tianfang (2) Adjustments Combined (historical) ASSETS CURRENT ASSETS Cash and cash equivalents $ 24,704 $ - $ $ 24,704 Accounts receivable, net 75,938 - 75,938 Advance to suppliers 72,568 - 72,568 Other receivables 32,231 - 32,231 Due from officer 4,939,352 - 4,939,352 Due from related parties 181,691 - 181,691 Inventory 151,590 - 151,590 - - TOTAL CURRENT ASSETS 5,478,074 - - 5,478,074 NONCURRENT ASSETS - Property and equipment, net 3,890,554 2,448,410 4,739,527 A 11,078,491 Construction in progress 338,168 - 338,168 Intangible assets 565,730 378,335 7,839,360 A 8,783,425 Deferred tax asset 29,487 - 29,487 TOTAL NONCURRENT ASSETS TOTAL ASSETS $ 10,302,013 2,826,745 $ 12,578,887 $ 25,707,645 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES $ Accounts payable $ 38,918 - $ 38,918 Tax payable 22,379 405,632 428,011 Other payables and accrued liabilities 7,628,137 - 7,628,137 Advance from officer 650,000 - 650,000 TOTAL CURRENT LIABILITIES 8,339,434 405,632 - 8,745,066 STOCKHOLDERS' EQUITY Common Stock 252 - - 252 Additional paid in capital (252 ) 712,862 14,287,138 A 14,999,748 Statutory reserve 180,411 1,095,607 (1,095,607 ) A 180,411 Accumulated other comprehensive income 753,676 322,771 (322,771 ) A 753,676 Retained earnings 1,028,492 289,873 (d) (289,873 ) A 1,028,492 TOTAL STOCKHOLDERS' EQUITY 1,962,579 2,421,113 12,578,887 16,962,579 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 10,302,013 $ 2,826,745 $ 12,578,887 $ 25,707,645 (1) Source:unaudited financial statements ofWeikang Bio-Technology Group Co. Inc. as of June 30, 2008 as filed in Quarterly Report on Form 10QSB filed with the SEC on August 14, 2008. (2) Source:unaudited financial statements of Tianfang (Guizhou) Pharmaceutical Co., Ltd. (Tianfang) included in this 8-K. (A) Allocation of the net purchase price to the fair value of assets acquired and liabilities assumed.The excess purchase price of $99,893 is being allocated to goodwill. See accompanying notes to pro forma combined financial statements -2- WEIKANG BIO-TECHNOLOGY GROUP CO., INC AND TIANFANG (GUIZHOU) PHARMACEUTICAL CO., LTD PRO FORMA CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2008 (UNAUDITED) Weikang Pro forma Pro forma Bio-Tech (1) TianFang (2) Adjustments Combined (historical) Net Revenue $ 3,199,898 $ 865,287 $ $ 4,065,185 Cost of Revenue 1,166,038 379,616 1,545,654 Gross Profit 2,033,860 485,671 - 2,519,531 Operating expenses: Selling expenses 5,559 69,252 74,811 General and administrative expenses 367,863 122,593 490,456 Total operating expenses 373,422 191,845 - 565,267 Income from operations 1,660,438 293,826 - 1,954,264 Non-operating income (expenses): Interest income 167 - 167 Finance expenses (605 ) - (605 ) Other expenses (708 ) - (708 ) Total non-operating expenses (1,146 ) - - (1,146 ) Income before income tax 1,659,292 293,826 1,953,118 Income tax - 73,456 73,456 Net income 1,659,292 220,370 - 1,879,662 Other comprehensive item Foreign currency translation 557,244 (291,105 ) 266,139 Comprehensive Income (loss) $ 2,216,536 (70,735 ) $ - $ 2,145,801 Earnings per share $ 0.07 $ 0.07 Weighted average shares outstanding 25,229,800 25,229,800 (1) Source:unaudited financial statements ofWeikang Bio-Technology Group Co. Inc. as of June 30, 2008 as filed in Quarterly Report on Form 10QSB filed with the SEC on August 14, 2008. (2) Source:unaudited financial statements of Tianfang (Guizhou) Pharmaceutical Co., Ltd. (Tianfang) included in this Form 8-K. See accompanying notes to pro forma combined financial statements -3- WEIKANG BIO-TECHNOLOGY GROUP CO., INC AND TIANFANG (GUIZHOU) PHARMACEUTICAL CO., LTD PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2007 (UNAUDITED) Pro forma Weikang Pro forma Pro forma Bio-Tech (1) Tianfang (2) Adjustments Combined (historical) (historical) Net Revenue $ 4,160,947 $ 15,141,052 $ $ 19,301,999 Cost of Revenue 2,015,261 6,848,773 8,864,034 Gross Profit 2,145,686 8,292,279 - 10,437,965 Operating expenses: Selling expenses 45,647 1,619,827 1,665,474 General and administrative expenses 646,845 321,156 968,001 Total operating expenses 692,492 1,940,983 - 2,633,475 Income from operations 1,453,194 6,351,296 - 7,804,490 Non-operating income (expenses): Other expense (653,496 ) (523 ) (654,019 ) Interest income 1,149 9,185 10,334 Total non-operating income (expenses) (652,347 ) 8,662 - (643,685 ) Income before income tax 800,847 6,359,958 7,160,805 Income tax - 1,530,571 1,530,571 Net income 800,847 4,829,387 - 5,630,234 Other comprehensive item Foreign currency translation 491,247 472,568 963,815 Comprehensive Income $ 1,292,094 $ 5,301,955 $ - $ 6,594,049 Earnings per share $ 0.03 $ 0.23 Weighted average shares outstanding 24,822,865 24,822,865 (1) Source:unaudited pro forma financial statements of Weikang Bio-Technology Group Co, Inc. for the year ended December 31, 2007, as if the acquisition of Sinary and Heilongjiang Weikang had occurred on January 1, 2007. (2) Source:audited financial statements of Tianfang (Guizhou) Pharmaceutical Co., Ltd. (Tianfang) included in this Form 8-K. See accompanying notes to pro forma combined financial statements -4- WEIKANG BIO-TECHNOLOGY GROUP CO., INC AND TIANFANG (GUIZHOU) PHARMACEUTICAL CO., LTD NOTES TO PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION On June 30, 2008, Heilongjiang Weikang Bio-Technology Group Co., Ltd. (“Heilongjiang Weikang”), the indirect wholly owned subsidiary of Weikang Bio-Technology Group Co., Inc. (“Weikang Biotech”), entered into a Stock Purchase Agreement dated with Tianfang (Guizhou) Pharmaceutical Co., Ltd., a Chinese limited liability company (“Tianfang”) and Tianfang’s two shareholders, Beijing Shiji Qisheng Trading Co., Ltd., a Chinese limited liability company and Tri-H Trade (U.S.A.) Co., Ltd., a California corporation for Heilongjiang Weikang to acquire 100% of the issued and outstanding equity interests of Tianfang for the aggregate purchase price of $15,000,000 (the “Consideration”).The acquisition was completed on July 22, 2008. The accompanying pro forma combined balance sheet presents the accounts of Weikang Biotech and Tianfang as if the acquisition of Tianfang by Heilongjiang Weikang occurred on June 30, 2008 for balance sheet purposes.The accompanying pro forma combined statements of operations present the accounts of Weikang Biotech and Tianfang for the six months ended June 30, 2008 and for the year ended December 31, 2007 as if the acquisition occurred on January 1, 2008 and January 1, 2007, respectively.The pro forma statement of operation of Weikang Biotech for the year ended December 31, 2007 presents the accounts of Sinary Bio-Technology Holdings Group (“Sinary”) and Heilongjiang Weikang as if the acquisition of Sinary and Heilongjiang Weikang had occurred on January 1, 2007.The fair values of the assets acquired and liabilities assumed at agreement date are used for the purpose of purchase price allocation.The excess of the purchase price over the fair value of the net assets acquired of $99,893 is recorded as goodwill. The following adjustments would be required if the acquisition occurred as indicated above: Allocation of the net purchase price to the fair value of assets acquired and liabilities assumed.The excess purchase price of $99,893 is being allocated to goodwill. 5
